FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY



         Tuesday, April 21, 2015

         Ms. Helen C. Wooten
         Court Reporter
         P.O. Box 990
         Fairfield, TX 75840
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-14-00240-CR
                    Trial Court Case Number:                31159

         Style: Mark Eric Emanuel
                v.
                The State of Texas

         Pursuant to Tex. R. App. P. 35.2, the reporter’s record in the above-referenced case was
         originally due to have been filed with this Court on or before November 14, 2014, and by way of
         extensions of time, the court has extended the due date to April 20, 2015. Because the record has
         not been filed by the extended due date, this day, and the court has this day entered the following
         order setting the FINAL deadline for filing the reporter’s record:

         “Under Tex. R. App. P. 37.3(a)(2), it is hereby ORDERED that Ms. Helen C. Wooten file the
         reporter’s record in cause number 12-14-00240-CR on or before Tuesday, April 28, 2015. It is
         FURTHER ORDERED that failure to file the reporter’s record by the final deadline ordered
         herein will result in the case being presented to the court for further action, which may include
         the initiation of contempt proceedings against you.”




                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx
                                                                                                                      FILE COPY




If you have any questions, please contact the clerk’s office.

Very truly yours,

CATHY S. LUSK, CLERK


By:_____________________________
   Ashley Yount, Deputy Clerk


CC:        Deborah Oakes Evans (DELIVERED VIA E-MAIL)
           Mr. Stephen Evans (DELIVERED VIA E-MAIL)
           Mr. Scott C. Holden (DELIVERED VIA E-MAIL)




               1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith,
                                           Trinity, Upshur, Van Zandt and Wood Counties
                                              http://www.txcourts.gov/12thcoa.aspx